DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
The Office acknowledges the claimed filed 07/12/2022.
Claims 1-19 are pending in the application. Claims 1 and 9 are currently amended. Claims 2-8, and 10-19 are previously presented. claims 1-19 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from claim 9 and recites “The additive composition of claim 9”. There is insufficient antecedent basis for this limitation in the claim. Claims 11-14 have the same issue. For the purpose of examination, the additive composition as recited in claims 10-14 is interpreted to mean the pet food product as recited in independent claim 9. Appropriate correction is required.


Claim Warning
Applicant is advised that should claim  9-13 be found allowable, claims 15-19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). In the instant case, claims 15-19 are substantial duplicates of claims 9-13.
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apt US Patent Application Publication No. 2013/0190520 (cited in IDS, hereinafter referred to as Apt).
Regarding claims 9 and 15, Apt teaches a microbial oil comprising EPA and DHA ([0072]; [0081-0082]; [0103]). The microbial oil is produced by growing an isolated microorganism ([0072]), which is interpreted to read on “a single microbial source of eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) derived from a single microbial source”. 
The preamble and claim limitation “pet food product” is interpreted not to further limit the claim. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claim does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art is capable of performing the intended use given that the microbial oil product of Apt can be incorporated into a composition which is used as pet food ([0105; 0111;0115]) thus being capable of being fed to a pet, and being broadly interpreted as a pet food product. 
Apt teaches that the microbial oil comprises from about 130 mg to about 195 mg EPA per one gram of oil and from about 320 mg to about 480 mg DHA per one gram of oil ([0097; 0070]), which is interpreted to read on claim limitation “wherein the EPA and DHA are present in an amount such that a total amount of the EPA and DHA in the pet food product is at least about 0.04 wt.% based on weight of the pet food product”; Apt also teaches in example 5 a purified microbial oil form containing total amount of DHA and EPA of 58% (DHA amount is 41.63% and EPA is 16.52%, [0225; 0228]), which also reads on claim limitation “wherein the EPA and DHA are present in an amount such that a total amount of the EPA and DHA in the pet food product is at least about 0.04 wt.% based on weight of the pet food product”.
Apt teaches that the ratio of EPA:DHA in the microbial oil is at least 1:4  [0103]), which is interpreted to read on the claim limitation “a ratio of EPA concentration to DHA concentration of at least 0.2:1 based on individual concentrations of the EPA and DHA in the pet food product”.
Therefore, the teaching of Apt anticipates the limitations of claims 9 and 15.
	
	
Regarding claims 10 and 16, Apt teaches that the microbial oil is purified from the microbial source ([0108; 0070; 0072], which interpreted to read on “purified oil” as recited in claim 10 or 16.
Regarding claims 11-13 and 17-19, Apt teaches that the microorganism from which the microbial source derives has the characteristics of the species deposited under ATCC Accession No. PTA- 10208 or PTA-10212 ([0038]; [0041]; [0016]), which belong to the genus Schizochytrium  and Thraustochytrium, respectively as recited in claim 12 or 18, and Schizochytrium  and Thraustochytrium belong to algae as recited in claim 11 or 17.
Regarding claim 14, Apt teaches that the microbial oil comprises from about 130 mg to about 195 mg EPA per one gram of oil and from about 320 mg to about 480 mg DHA per one gram of oil ([0097; 0070]), which reads on claim limitation “at least 40% w/w of the DHA and EPA”; Apt also teaches in example 5 a purified microbial oil form containing total amount of DHA and EPA of 58% (DHA amount is 41.63% and EPA is 16.52%, [0225; 0228]), which also reads on claim limitation “at least 40% w/w of the DHA and EPA”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Apt US Patent Application Publication No. 2013/0190520 (hereinafter referred to as Apt) and Watkins US Patent Application Publication No. 2008/0076823 (cited in IDS, hereinafter referred to as Watkins).


Regarding claims 1-2, Apt teaches a pet food product and implicitly teaches a method of producing thereof containing an additive (e.g., a microbial oil) comprising EPA and DHA, wherein the microbial oil is produced by growing an isolated microorganism ([0025]; [0072]; [0081-0082]; [0103]; [0111-0115]), which is interpreted to read on “a single microbial source of the EPA and DHA”; wherein the ratio of EPA concentration to DHA concentration is at least 1:4 based on individual concentrations of EPA and DHA in the microbial source ([0103]).
Apt is silent regarding and the steps of providing pet food ingredients in need of supplementation and forming the pet food product by adding an additive composition comprising a single microbial source of DHA and EPA to the pet food ingredients in need of supplementation. However, these steps are inherently encompassed by Apt for the reason that to make a final pet food of Apt, one will have to provide the pet food in need of supplementation and add the composition comprising DHA and EPA to the pet food in need of supplementation.
Apt teaches that DHA and EPA from fish oil carry the risk of containing environmental contaminants and can be associated with stability problems and a fishy odor or taste, and that DHA and EPA from a microbial source such as Thraustochytrids are an alternative source of omega-3 fatty acid from fish oil ([0006-0007]), which suggests no fish oil is added to the pet food composition, thus reading on the limitation “substantially free of fish oil” as recited in claim 2. Therefore, addition of a single microbial source of DHA and EPA where the ratio of EPA concentration to DHA concentration is at least 1:4 to the pet food in need of supplementation will necessarily result in a pet food with ratio of EPA concentration to DHA concentration being at least 1:4. 
Apt is silent regarding the total amount of EPA and DHA in the pet food. However, knowing that Omega-3 fatty acids are biologically important molecules that affect cellular physiology and a composition that comprises Omega-3 fatty acid could treat conditions such as inflammation, cancer, heart disease, intestinal disorder, etc. ([0137]), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of DHA and EPA in the pet food such that a desired health benefits could be delivered to the pet that intake the pet food. As such, the amount of DHA and EPA as recited in the claim is merely an obvious variant of the prior art.
Further in the same field of endeavor, Watkins teaches that a pet food product should suitably comprise at least about 0.45% of EPA and DHA ([0074-0075]), measured as a weight percent of the pet food product). Watkins further teaches the importance of DHA and EPA in improving the bone health and muscle strength of a companion animal ([0002]; [0009]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Apt by providing the total amount of DHA and EPA as taught by Watkin in order to provide a suitable amount of DHA and EPA in in improving the bone health and muscle strength of a pet.
Therefore, Apt in view of Watkins renders obvious the limitations of claims 1-2.
Regarding claim 3, Apt teaches that the additive (e.g., microbial oil) is purified from the microbial source ([0108; 0070; 0072], which interpreted to read on “purified oil” as recited in claim 3.
Regarding claims 4-6, Apt teaches that the microorganism from which the microbial source derives has the characteristics of the species deposited under ATCC Accession No. PTA- 10208 or PTA-10212([0038]; [0016]), which belong to the genus Schizochytrium  and Thraustochytrium, respectively as recited in claim 5, and Schizochytrium  and Thraustochytrium belong to algae as recited in claim 4.
Regarding claim 7, Apt teaches that microorganism is a mutant strain ([0015]).
Regarding claim 8, Apt teaches that microorganism is a transgenic microbe genetically engineered for the production of PUFA such as EPA and DHA (e.g., recombinant strains, [0037; 0046-0047; 0055]).

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Applicant asserts on page 6 of the Remarks that the claims are novel and unobvious over the cited arts. In particular, applicant asserts that the present applicant has discovered that pet food can be formulated with substantially reduced amounts fish oil by incorporating specific amounts of an additive composition of a single microbial source of EPA and DHA such that a total amount of the EPA and DHA in the pet food product is at least about 0.04 wt.% based on weight of the pet food product, and at ratio of EPA concentration to DHA concentration of at least 0.2:1.
Applicant’s arguments are considered but found unpersuasive. As enumerated in the instant office action, the features of reducing usage of fish oil by using single microbial sourced DHA and EPA in a pet food, the claimed amount of EPA +DHA, and the claimed ratio of EPA/DHA are clearly taught by APT. Apt thus anticipates or claims 9 and 15 (note that “pet food product” as recited in claim 9 or claim 15 is interpreted not to further limit the claims, given that the scope of the claims merely require the presence of the DHA and EPA in a specific amount and ratio, and APT teaches that microbial oil can be incorporated into a composition which is used as pet food). Further, the cited secondary reference Watkins has instructed that it is suitable to add 0.45% of a total of EPA and DHA to pet food so as to improve the bone health and muscle strength of a pet. Therefore, Apt renders obvious claim 1 when modified with Watkins. See para. 11-24 and 27-36 of the office action mailed 01/12/2022 for the details.
Applicant argues on the para. that bridges pages 6 and 7 of the Remarks that Apt does not disclose a pet food which includes the specific amount of EPA and DHA in the specific ratio. 
Applicant’s arguments are considered but found unpersuasive because:
First, for the 102 rejection, Apt teaches a microbial oil derived of a single microbial source comprising EPA and DHA wherein the ratio of EPA:DHA is at least 1:4; Apt also includes the embodiment teaching that the microbial oil comprises from about 130 mg to about 195 mg EPA per one gram of oil and from about 320 mg to about 480 mg DHA per one gram of oil thus the total of EPA and DHA in the oil composition falls with that recited in the claim. Further, Apt in example 5 teaches a purified microbial oil form containing total amount of DHA and EPA of 58%. Additionally, “pet food product” as recited in claim 9 or claim 15 is interpreted not to further limit the claims, given that the scope of the claims merely require the presence of the DHA and EPA in a specific amount and ratio, and APT teaches that microbial oil can be incorporated into a composition which is used as pet food. Therefore, Apt clearly anticipates claims 9 and 15. 
Second, for the 103 rejection, Apt teaches a method of producing a pet food product comprising adding a microbial oil from a single microbial source comprising EPA and DHA to  pet food ingredients wherein the ratio of EPA:DHA is at least 1:4. As for the total amount of EPA and DHA, given that Apt teaches the numerous health benefits associated with EPA and/or DHA, a skilled artisan would have been motivated to optimize the amount of DHA and EPA in the pet food for the expected benefits. Further, Watkins has instructed that at least about 0.45% of a total of EPA and DHA should be added to a pet food for improving the bone health and muscle strength of the pet. Therefore, a skilled artisan would have been motivated to use the amount as instructed by Watkins for the health benefits. Apt in view of Watkins renders obvious the limitations of claim 1.
Third, it is unclear what applicant means by asserting that Apt fails to teach “specific”  total amount of EPA  and DHA and “specific” ratio of EPA/DHA where Apt teaches a EPA/DHA ratio of at least 1:4 and a EPA  + DHA amount  of 58%, which is actually more specific than the claimed ratio of at least 0.2:1 and the claimed sum of at least 0.4%. Further, examiner noted that applicant has not shown by convincing argument or evidence the criticality associated with the amount of DHA + EPA.
Applicant argues on page 7 of the Remarks that an ordinary skilled person will not be led by Watkins, for the reason that Watkins teaches an EPA:DHA ratio of 1:25 to 1:3 thus failing to teach the specific total amount of EPA +DHA in the specific ratio as claimed.
Applicant’s arguments are considered but found unpersuasive. Watkins is brought to teach the sum of the EPA and DHA, not the ratio as claimed. Applicant’s argument is piecemeal. Even if, in arguendo, the ratio of EPA/DHA as disclosed by Watkins has to be considered, that ratio range actually overlaps with the range of at least 0.2:1 recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 l). 

Pertinent art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Barclay US Patent No. 5130242, which teaches an animal feed comprising a Thraustochytrid (e.g., Schizochytrium or Thraustochytrium) oil comprising EPA and DHA at a ratio of 1:30 to 1:1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793